Citation Nr: 1231238	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-36 595	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder and depressive disorder as secondary to a 
service-connected low back disability.

2.  Entitlement to a rating higher than 20 percent for the low back disability, specifically, for residuals of a low back strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to March 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from October 2007 and November 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  That October 2007 decision, in relevant part, denied the Veteran's claim for service connection for bipolar disorder (which he had claimed as an "unspecified mental condition").  That decision also confirmed and continued the 20 percent rating for his low back disability and denied a still additional claim for a total disability rating based on individual unemployability (TDIU).  The more recent November 2011 decision assigned a temporary 100 percent rating for the low back disability effective July 27, 2010, based on surgical or other treatment for this disability necessitating convalescence.  See 38 C.F.R. § 4.30 (2011).  The prior 20 percent rating for this disability resumed as of September 1, 2010.

In July 2012, in support of his claim for service connection for an acquired psychiatric disorder, the Veteran testified at a hearing at the RO in San Antonio, Texas, before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The RO in San Antonio is a satellite office of the RO in Houston, which is the RO that certified this appeal to the Board.  In his testimony during his hearing, the Veteran spoke about how he is rather constantly depressed on account of his service-connected low back disability.  See 38 C.F.R. § 3.310(a) and (b) (permitting service connection on this secondary basis if it is shown the claimed disorder is proximately due to, the result of, or aggravated by a service-connected disability).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  And other records in the file confirm he has psychiatric diagnoses other than just bipolar disorder, including of depressive disorder/depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Board therefore has recharacterized the Veteran's claim for a psychiatric disorder to include all diagnoses.

In other testimony during his July 2012 Travel Board hearing, the Veteran and his representative indicated they are requesting a permanent (not just temporary) rating higher than 20 percent for the low back disability.  This testimony was in response to the RO's November 2011 decision granting the temporary 100 percent rating for the low back disability, but then resuming the prior 20 percent rating as of September 1, 2010.  So their hearing testimony concerning this, once transcribed, was tantamount to a timely notice of disagreement (NOD) with that November 2011 decision in not assigning a rating higher than 20 percent for the low back disability beyond September 1, 2010.  See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (indicating an NOD need not contain any magic words or phrases).  See also Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (indicating that testimony offered at a hearing, once transcribed, can satisfy the requirement that a statement be "in writing").  He has not been provided a statement of the case (SOC) concerning this other claim, however, or given opportunity in response to complete the steps necessary to perfect his appeal of this other claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  And the appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Because however further development also is required concerning the claim for service connection for an acquired psychiatric disorder, the Board also is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

There are two alleged bases of entitlement as concerning the Veteran's claim for service connection for an acquired psychiatric disorder.  On the one hand, he attributes his depression or other mental illness, regardless of the specific diagnosis, to having to deal with the after effects of the injuries - including to his low back, which he sustained in an automobile accident while in service.  His claim is also as mentioned predicated on the alternative notion that his depression or other mental illness is secondary to the consequent low back disability he has from that car accident in service.

VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the Court (CAVC) has jurisdiction by virtue of an NOD that satisfies Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  

A preliminary review of the Veteran's service treatment records (STRs) reveals that he mentioned having frequent trouble sleeping and depression or excessive worry during his September 1990 military separation examination.  In contemporaneous entries on a chronological health record also dated in September 1990, he was noted to have trouble sleeping because of his low back pain, and to being depressed over being told that an Article 15 disciplinary action would be imposed if he were to go on sick call again.  His STRs further reflect that he was subjected to a Medical Evaluation Board (MEB) as a result of his low back disability.  

His STRs additionally reveal that he was hospitalized in the psychiatric ward at Darnall Army Medical Center in Fort Hood, Texas, from February 5-11, 1991, for treatment of cocaine abuse.  The discharge note indicated he denied having suicidal or homicidal ideations and that he had no signs or symptoms of withdrawal.  He was subsequently discharged from service in March 1991 on account of his low back disability, so for physical as opposed to mental impairment.

The first post-service medical evidence of record reveals he was diagnosed with depression during a March 2003 VA psychiatric consultation.  He was described as having a depressed mood with crying spells.  He was additionally noted to be using cocaine again during that same time frame.  In May 2004, he received emergency treatment for suicidal thoughts and depression.  He was assessed as having severe depression.  A review of ongoing VA treatment records through May 2011 shows he subsequently received fairly consistent VA treatment, including inpatient hospital admissions, for multiple psychiatric diagnoses.  These have included depression, substance-induced mood disorder, a mood disorder not otherwise specified (diagnosed in April 2005), and bipolar disorder (diagnosed in June 2005).

He testified during his July 2012 hearing that his mental health related symptoms had started in service, following and as a result of the injuries he sustained in the motor vehicle accident.  As evidence of this, he cited the MEB in service observing that he had frequent depression, excessive worry, and difficulty sleeping.  He also said that, although most of the hospitalization findings at the Darnall Army Medical Center were unremarkable (normal), there was mention of suicidal ideation.  Also, virtually since his separation from service he had received ongoing psychiatric evaluation and treatment at several private facilities before receiving evaluation and treatment from VA.  He specifically noted that he had received treatment at Greenleaf Hospital in Bryan, Texas, beginning sometime around the year 1992 or 1993, treatment from a private healthcare facility in Temple, Texas, sometime around the year 1995, and then later at multiple facilities in Waco, Texas.  
He indicated that he began receiving VA treatment probably around the year 2001 at the VA Medical Center (VAMC) in Waco, Texas, and that he had continued to receive VA treatment at numerous VA facilities since, including in San Antonio at least 3 or 4 times and in the South Texas Healthcare System, including for suicidal ideation, so for the same type symptoms he experienced in service.

Notably, and as the Veteran's representative pointed out during the hearing, it does not appear that all of these referenced treatment records, especially those concerning the Veteran's earlier evaluation and treatment, have been requested or obtained.  Most notably, no VA or private treatment records dated prior to November 2002 have been associated with the claims file.  The first entry in the VA treatment records on file, dated in November 2002, indicated the Veteran was being seen for the first time at that VA facility, presumably in Waco, Texas, as he was being transferred from the facility in Temple, Texas.  This corroborates his contention that he was receiving VA treatment earlier than in November 2002.  Accordingly, the Board must remand this claim to have the RO/AMC obtain all outstanding treatment records that could prove vital to the Veteran substantiating this claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice and possession of VA records since they are maintained and generated within VA's healthcare system, even if not physically in the file).

The Veteran also needs to undergo another VA compensation examination for another medical nexus opinion regarding the nature and etiology of his claimed acquired psychiatric disorder.  At the conclusion of the prior June 2007 VA examination, the examiner diagnosed the Veteran with a history of bipolar disorder and with alcohol and cocaine abuse.  The examiner then noted that he had been asked to opine as to whether it was at least as likely as not that the Veteran's then current diagnosis of bipolar disorder had manifested while he was in service or was a direct or proximate result of the drug abuse while he was in service.  The examiner indicated, in response, that there was no medical literature to support the conclusion that bipolar disorder is the result of drug abuse or the use of illicit drugs.  He noted that, while some people who have bipolar illness may have a bipolar manic episode triggered by certain kinds of anti-depressant medications, there was no evidence that this had occurred with the Veteran.  The examiner then concluded that, because the Veteran had not been seen, evaluated, or treated for bipolar disorder during service, it was justifiable to say that his bipolar illness was not caused by or a direct or proximate result of his drug abuse while in the service.  He additionally noted the Veteran was never diagnosed with depression, mania, or hypomania during service.

Unfortunately, the VA examiner's opinion is deficient for many reasons.  The first failing is that the VA examiner only considered whether the Veteran's history of drug abuse (cocaine, etc.) had caused his bipolar disorder, not also the converse, whether the bipolar disorder caused the drug abuse.  This distinction in how this claim is considered is critically important since disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 

There is a very limited exception to this general rule, however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  So a VA compensation examiner needs to address this other possibility.

Additionally, and as the Veteran's representative pointed out during the hearing, the June 2007 VA compensation examiner also did not have the benefit of considering all of the relevant evidence, so not the Veteran's entire history, primarily owing to the fact that the records of his earlier evaluation and treatment were not in the file at the time of that VA compensation examination (the outstanding records the AMC/RO resultantly will try to obtain on remand).  It is essential an examiner have the benefit of reviewing this type of historical evidence, as it provides the most pertinent facts and underlying basis of the opinion.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a medical nexus opinion is only as good and credible as the history on which it was predicated).

As well, the opinion only addressed the question of whether the Veteran's bipolar disorder was incurred during service or related to his in-service drug abuse, thus not considering other potential service-related reasons or causes for this disorder, keeping in mind he also is alleging entitlement to service connection for his depression as secondary to his service-connected low back disability, which itself is a result of his motor vehicle accident in service.  As already explained, the Board has an obligation to consider all theories or bases of entitlement alleged, and so too by implication does a VA compensation examiner inasmuch as the Board will be partly relying on his opinion to decide this appeal.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Finally, the VA examiner appears to rely extensively, if not exclusively, on an absence of evidence of relevant treatment in service for disassociating the Veteran's bipolar disorder from his military service, as well as in noting there were not diagnoses of depression, mania or hypomania in service.  But in a precedent case, Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his STRs to provide a negative opinion.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  [See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).]

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Here the Veteran has competently testified that he began experiencing mood swings and chronic depression following his motor vehicle accident in service.  And his representative pointed out during the hearing that there is mention in the STRs of frequent depression, excessive worry, difficulty sleeping, and suicidal ideation, so even objective indication of potentially relevant symptoms in service, even if no actual underlying diagnosis was made.

The essence of 38 C.F.R. § 3.303(b) is continuity of symptoms since the claimed injury or disease in service, not instead continuity of treatment.  So, ultimately, the Board must consider all evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  See, too, Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (VA adjudicators may consider the absence of any indication of a relevant medical complaint until long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability); Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

Most of the probative value of a medical opinion comes from its underlying reasoning, however.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  And a simple review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").


Consequently, the Veteran must be provided another VA psychiatric examination on remand to obtain additional comment regarding the etiology of his claimed acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Also see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

Further, as the Veteran has proposed a new theory of entitlement to service connection for his acquired psychiatric disorder, as secondary to his service-connected low back disability, this additional VA examiner must provide an opinion concerning the likelihood of this claimed connection (causation or aggravation).  Medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Also on remand, the Veteran should additionally be provided legally adequate notice with respect to establishing his entitlement to service connection for this claimed disability on this alleged secondary basis.  38 C.F.R. § 3.310(a), (b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  While notice letters were issued to him in November 2005 and July 2006, the notice thus far provided has not acknowledged that he is also requesting service connection for this claimed disability on this secondary basis.

Finally, as for his claim for a permanent (rather than temporary) rating higher than 20 percent for his low back disability, the RO considered this claim in the November 2011 rating decision and continued his 20 percent disability rating upon termination of his temporary 100 percent convalescent rating as of September 1, 2010.  In February 2012, however, he provided a privacy release form to his U. S. Congressman indicating his desire to continue that increased-rating claim and his belief that a subsequent claim may have been lost.  The Congressman's office then faxed a copy of this privacy release form to the RO also in February 2012.

That statement from the Veteran to his Congressman, which, in turn, was forwarded on to the RO, especially when read liberally, constitutes a timely NOD with the RO's November 2011 denial of his increased-rating claim.  38 C.F.R. § 20.201 (2011).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  In making this determination, the Board also points out that the Court has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD ... finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011)).

And even if one does not consider that Congressional correspondence as an NOD, in subsequent testimony during his July 2012 Travel Board hearing, so still well within the one year the Veteran had for timely appealing the November 2011 decision, he and his representative reiterated they were requesting a permanent (not just temporary) rating higher than 20 percent for the low back disability.  So their hearing testimony concerning this, once transcribed, was also tantamount to a timely NOD with that November 2011 decision in not assigning a rating higher than 20 percent for the low back disability beyond September 1, 2010.  See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (indicating an NOD need not contain any magic words or phrases).  See also Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (indicating that testimony offered at a hearing, once transcribed, can satisfy the requirement that a statement be "in writing").  He has not been provided an SOC concerning this other claim, however, or given opportunity in response to complete the steps necessary to perfect his appeal of this other claim to 

the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  And the appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Notify the Veteran of the information and evidence not of record that is necessary to substantiate his claim for service connection for an acquired psychiatric disorder, not just as directly or presumptively incurred in service, but also on the alternatively alleged secondary basis, that is, on the premise that his acquired psychiatric disorder was caused or is being aggravated by his 
service-connected low back disability.  Also advise him of the information and evidence that VA will obtain on his behalf and of the information and evidence he is expected to provide.  Put a copy of this notification letter in his claims file.

2.  Obtain all available VA treatment records dated prior to November 2002, including especially any concerning the evaluation and treatment the Veteran says he received in years past at the VA medical facilities in Waco and Temple, Texas.  All records obtained should be placed in the claims file for consideration in this appeal.  Since these records, if still existing, are in the custody of a Federal department or agency (namely, VA), the efforts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many requests and follow-up requests to try and obtain these additional records as mandated in this regulation and only end these efforts as indicated.  The Veteran also has to be appropriately notified if the attempts to obtain these additional records prove unsuccessful.  38 C.F.R. § 3.159(e)(1) (2011).

3.  Also send him a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent obtain his treatment records from Greenleaf Hospital in Bryan, Texas, and any available records from any other identified private healthcare providers that have evaluated or treated him for an acquired psychiatric disorder, irrespective of the particular diagnosis.  Since these records are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1) (rather than subpart (c)(2)).  He still, however, has to be appropriately notified in the event VA is unable to obtain these additional records.  38 C.F.R. § 3.159 (e)(1) and (e)(2) (2011).

4.  Upon receipt of all additional records, schedule another VA mental status examination for compensation purposes to assess the current nature and etiology of the Veteran's mental illness.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this REMAND, must be made available for review of the Veteran's pertinent medical and other history.  This includes all additional evaluation or treatment records obtained on remand.


Another opinion is needed as to the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed psychiatric disorder (whatever the specific diagnosis or diagnoses - bipolar disorder, depressive disorder, etc.) is directly or presumptively attributable to the Veteran's military service.

By directly the Board means a direct result or residual of the injuries he sustained in the motor vehicle accident in service, including having to deal or cope with them in the immediate aftermath and the consequent affect it had on his military career.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This includes commenting on whether the Veteran's bipolar disorder caused his drug or alcohol abuse, not just whether the opposite is true insofar as whether his drug or alcohol abuse caused his bipolar disorder.  The June 2007 VA compensation examiner only commented on the latter, not also the former.

By presumptively incurred in service the Board means a "psychosis" initially manifested to a compensable degree of at least 10-percent disabling within the required one year of the Veteran's discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders for purposes of this presumption:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

An opinion is also needed as to the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed psychiatric disorder was caused or aggravated (meaning made chronically worse) by the service-connected low back disability.

In providing these opinions, the examiner cannot cite the absence of any indication of relevant treatment for a psychiatric disorder while in service as the sole or only reason for concluding the Veteran did not have a psychiatric disorder in service, although him not having complained of symptoms of such a disability (such as of relevant symptoms, etc.) while in service is an acceptable and relevant consideration, so, too is it during the many years since his discharge from service.  His representative points out, however, that the STRs document instances when the Veteran complained of suicidal ideation, frequent depression, excessive worry, and difficulty sleeping, so had relevant complaints in service even absent an underlying diagnosis.

So in providing these opinions, the examiner should specifically address the evidence in the file indicating the Veteran suffered from depression and other symptoms during his service, and the post-service medical evidence revealing diagnoses of bipolar disorder and a depressive disorder, among others, including before and since the previous June 2007 VA examination, as well as his contentions that he began experiencing symptoms of depression and mood swings following his motor vehicle accident in service.  


It is also essential the examiner discuss the underlying rationale for his/her opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

5.  Send the Veteran an SOC concerning his claim of entitlement to a rating higher than 20 percent for his low back disability, including since termination of his temporary 100 percent convalescent rating for this disability as of September 1, 2010.  Advise him that he still needs to submit a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal on this other claim to the Board.  Only if he perfects his appeal of this other claim should it be returned to the Board for further appellate consideration.

6.  Ensure the VA examiner's opinions are responsive to the directives of this remand, as concerning the claim of entitlement to service connection for an acquired psychiatric disorder.  If they are not, then take corrective action.  38 C.F.R. § 4.2 (2011).  See also Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

7.  Then readjudicate this claim for service connection for an acquired psychiatric disorder on its underlying merits in light of this and any other additional evidence.  If this claim remains denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



